UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8138


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAUL FREDERICK CASTO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:06-cr-00041-IMK-JSK-1; 1:07-cv-00135-IMK-
JSK)


Submitted:    June 15, 2009                       Decided:   July 1, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Frederick Casto, Appellant Pro Se.     Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul   Frederick       Casto       seeks    to   appeal       the    district

court’s    order      accepting     the     recommendation         of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009)     motion      and    the      district        court’s       order      denying     a

certificate of appealability.                 These orders are not appealable

unless    a    circuit      justice    or     judge       issues    a    certificate       of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the     district      court       is   debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Casto has

not     made    the   requisite       showing.            Accordingly,         we   deny   a

certificate of appealability and dismiss the appeal.                            We deny as

moot Casto’s motion to expedite.                   We dispense with oral argument

because the facts and legal contentions are adequately presented




                                              2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3